Citation Nr: 1545097	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-33 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a pilonidal cyst.

2.  Entitlement to service connection for hypertensive heart disease, to include hypertension.

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to service connection for a liver disability.

8.  Entitlement to a compensable rating for bilateral hearing loss.  

9.  Entitlement to an initial rating higher than 10 percent for tinnitus.
REPRESENTATION

Appellant represented by:	Paul Epstein, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active service from May 1961 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the RO.  The Veteran testified before a Veterans Law Judge (VLJ) in May 2015.

The issues of entitlement to service connection for a pilonidal cyst, hypertensive heart disease, to include hypertension, and headaches, and for an increased rating for hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not etiologically related to the Veteran's active service, and arthritis was not diagnosed within one year following service separation.

2.  The Veteran's cervical spine disability is not etiologically related to the Veteran's active service, and arthritis was not diagnosed within one year following service separation.

3.  The Veteran's fibromyalgia is not etiologically related to the Veteran's active service.

4.  The Veteran's liver disability is not etiologically related to the Veteran's active service.

5.  The Veteran's bilateral tinnitus is assigned a 10 percent rating, the maximum authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The Veteran's lumbar spine disability was not incurred or aggravated during active duty service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The Veteran's cervical spine disability was not incurred or aggravated during active duty service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  The Veteran's fibromyalgia was not incurred or aggravated during active duty service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  The Veteran's liver disability was not incurred or aggravated during active duty service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus; extraschedular consideration is not warranted.  38 U.S.C.A. §1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through an April 2011 letter.  The claims were then adjudicated in April 2012. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In that respect, the Veteran submitted many private medical records on his own.  Additionally, the Veteran was afforded a VA examination in order to adjudicate his increased rating claim for tinnitus, and such examination is sufficient to decide the Veteran's claim.  Although the Veteran has not received a VA examination with regard to the claims for service connection for a lumbar spine and cervical spine disability, fibromyalgia, and a liver disability, the Board finds that the duty to assist to obtain an examination has not been triggered with respect to these claims.  The service treatment records are negative for any indication of a cervical or lumbar spine disability, fibromyalgia or joint pain, or a liver condition, and the Veteran has not provided any specific contentions that such conditions began during his service, as analyzed in detail below.  The Board notes that mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir. 2010).

The Veteran was also provided with a hearing related to his present claim.  In this case, the undersigned explained the issues on appeal, and made note of the specific elements necessary to substantiate the increased rating claim.  The VLJ also suggested the submission of any additional evidence.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Lumbar Spine, Cervical Spine, Fibromyalgia

The Veteran contends that his lumbar and cervical spine disability, and fibromyalgia, were caused or aggravated by his service.  Although he has not provided the VA with any specific contentions as to how these disabilities were caused or aggravated by his service, in a February 2015 VA treatment record, he stated that while in service, he was blown backwards when he witnessed a hydrogen bomb test that caused injury to his back and neck, and that he had been experiencing joint pain since service.

The service treatment records are negative for a diagnosis of a lumbar or cervical spine disability, or fibromyalgia.  In February 1965, the Veteran was hit in the head one week previously and was having headaches and ear aches at periodic intervals.  However, there was no indication of an injury to the back or the neck.  In August 1965, the Veteran reported experiencing a sore back, however, a back disability was not diagnosed.  

Post-service treatment records begin in 2001.  At that time, the Veteran experienced sudden onset of numbness and tingling in the upper extremities that was thought to be due to cervical spine radiculopathy.  Then, in 2006, the Veteran was involved in a motor vehicle accident that resulted in a cervical spine disability.  The post-service treatment records reflect that in 2001, the Veteran suffered from disc disease of the lumbar spine, with radiculopathy symptoms in the lower extremities.  He was diagnosed with fibromyalgia later, in 2011.  A 2011 private records reflects that the Veteran was being followed for cervical and lumbar spondylosis and fibromyalgia.

In this case, there is no indication in the service records that the Veteran suffered from a chronic cervical or lumbar spine disability, or fibromyalgia.  The Veteran has not put forth consistent testimony as to the onset of these conditions.  While he states that he was thrown backwards and injured his back and neck during a bomb test in service, the service records reflect only that he was hit in the head and experienced headaches.  There was no indication of a resultant injury to the back or neck, or any other joint.  Thus, there is an inconsistency between the Veteran's statements and the events as documented in the service treatment records.  In any event, the competent medical evidence does not show a chronic disability of the back or neck, or of fibromyalgia, in service.

Moreover, there is a lack of continuity of symptoms in this case, as the first indication of a diagnosed lumbar or cervical spine disability was not until 2001, over 35 years following service separation.  Fibromyalgia was diagnosed a decade later.  Although the Veteran stated to his 2015 VA physician that he had been experiencing joint pain and back pain since service, the Board finds these statements to be less probative in this case.  For one, the Veteran's report of injury is not consistent with the service records, as explained above.  Moreover, there is a large gap in treatment from separation from service to the time the Veteran filed a claim for service connection.  The Veteran has not identified or indicated that he received treatment for his neck, back, or joint pains during the time period from separation from service to filing his claim, nor has he provided any testimony as to the symptoms he experienced since service.  Thus, the Board finds that the evidence does not support a continuity of symptoms, and that is one factor that can weigh against the claim for service connection.

Finally, there is no medical nexus to relate the Veteran's cervical or lumbar spine disability, or fibromyalgia with his service.  A review of the post-service treatment records does not indicate that the Veteran's current disabilities began in service or are otherwise related to service.  Accordingly, as the elements of service connection are not met in this case, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a lumbar spine disability, cervical spine disability, and fibromyalgia, and the claims must be denied.

Liver Disability

The Veteran contends that his liver disability, variously diagnosed as hepatic cyst, possible mononeuritis, or recessive gene for hemachromatosis, was caused of aggravated by herbicide exposure in service.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  

Until recently, VA had interpreted locations such as Da Nang harbor as offshore locations not qualifying as an "inland waterway," and therefore not warranting a presumption of herbicide exposure. However, a recent ruling by the United States Court of Appeals for Veterans Claims (Court) found that such interpretation was inconsistent with the purpose of the regulation at large, and did not reflect VA's fair and considered judgment. Namely, the Court found that, although the presumption of exposure is purportedly applied where there is evidence of herbicide spraying, the interpretation regarding service in areas such as Da Nang harbor was based primarily on geographical characteristics (i.e., depth and ease of entry) rather than any evidence of spraying. Notably, it indicated that there was no indication that VA made a fact-based assessment regarding the probability of exposure in Da Nang harbor from aerial spraying. See Gray v. McDonald, 27 Vet. App. 313 (2015).

Significantly, however, the list of presumptive disorders does not include any liver diseases.  

The Veteran's service personnel records reflect that he served aboard the USS Princeton LPH-5 from June 1962 to December 1963 and the USS Shad from November 1964 to February 1965.  However, according to an official VA Memorandum entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents," (last updated July 24, 2015), the USS Princeton LPH-5 operated as a troop transport with helicopters and smaller vessels transporting troops on and off shore to Vietnam during April 1962 and from October 1964 to December 1968.  The Veteran was not aboard the ship during these time periods.  Thus, under VA guidelines, it cannot be presumed that the Veteran was exposed to herbicides during his service, and his lay statements would not otherwise corroborate his claim.  In that regard, the USS Shad was not shown to have service in Vietnam, either.  The Veteran further contends that he went to the landmass of Vietnam in 1962, once for a two hour party, and other times when he operated a forklift to deliver supplies on a work detail.  However, in light of the official VA memorandum, as well as an April 2011 finding by the National Personnel Records Center (NPRC) that there was no evidence to substantiate any service for the Veteran in the Republic of Vietnam, the Board finds that the weight of the competent and credible evidence is against his claim.  While the Veteran is competent to state that he set foot in Vietnam, the service records and VA guidelines do not support his claim, and in fact weigh heavily against the claim.  Moreover, the Veteran's report of serving in Vietnam has changed during the appeal period, in that at first he stated only that he attended a party in Vietnam, and then he stated instead that he delivered supplies to Vietnam.  In light of the change in the Veteran's contentions, the Board finds his report of Vietnam service to be questionable.  Thus, a review of the totality of the evidence weighs against the Veteran's claim that he had service in Vietnam, or that he was exposed to herbicides in service.  In that regard, the Board finds the official VA memorandum and report from the NPRC to be of higher probative value than the Veteran's statements.  Therefore, the claim for service connection for a liver disability due to herbicide exposure must be denied.

On a direct basis, the Veteran has not contended that his liver condition was otherwise caused or aggravated by his service.  In that regard, the service treatment records do not reflect a liver condition, there is a lack of continuity of symptoms since service, and there is no current nexus relating the Veteran's liver condition to his service.  Rather, the post-service medical evidence reflects that the Veteran's liver symptoms began in the early 2000s, and he has not stated otherwise.  Accordingly, the claim on a direct basis must also be denied.



Conclusions

The Board acknowledges the Veteran's assertions that he injured his back and neck in service, had joint pain since service, and was exposed to herbicides in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  However, in this case, the Veteran has only made conclusory statements as to the relationship between his appealed disabilities and his service, but the probative medical evidence, including the service treatment records and post-service medical records, do not support his contentions and in fact outweigh those contentions, as described in detail above.

Finally, in July 2011, the VA received confirmation from the Department of the Navy that there was no record of occupational exposure to ionizing radiation for the Veteran.  While the Veteran states that he involved in Operation Dominic, and records demonstrate that the Veteran's ship, the USS Princeton LPH-5, was involved in such operation, because the claims do not relate to those diseases specific to radiation exposed veterans, or radiogenic diseases, the fact of his exposure does not support the claim, or trigger any particular development under 38 C.F.R. §§ 3.309, 3.311.

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted a cervical spine disability, a lumbar spine disability fibromyalgia, or a liver disability.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Increased Rating 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking an increased rating for bilateral tinnitus.  The RO denied the Veteran's request because a rating of 10 percent is the maximum schedular allowance under Diagnostic Code 6260 and there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit  found that 38 C.F.R. § 4.25(b)  and 38 C.F.R. § 4.87, Diagnostic Code 6260 limit a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran has not contended that his tinnitus results in his inability to obtain or maintain substantially gainful employment, thus a claim for a TDIU has not been raised in this instance.

The schedular criteria for tinnitus does not describe specific symptomatology associated with tinnitus; however, there is no evidence in the record to suggest that his tinnitus has resulted in an exceptional disability picture; there is no indication of related occupational impairment.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1)  is not warranted in this case.  Thun v. Peake, 22 Vet. App. 111  (2008).


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for fibromyalgia is denied.

Service connection for a liver disability is denied.

A rating in excess of 10 percent for tinnitus is denied.


REMAND

With regard to the Veteran's claim for increased rating for bilateral hearing loss, at his hearing before the Board, the Veteran contended that his hearing loss had worsened since the most recent audiometric examination conducted in December 2013.  In light of the Veteran's contentions, a new VA examination should be obtained to assess the severity of his bilateral hearing loss.

With regard to the Veteran's claim for service connection for a pilonidal cyst, the Veteran contends that he had a pilonidal cyst removed from his back three months following separation from service and that such began in service when he had to sit for hours operating a forklift-like machine.  He contends that he currently has a scar related to that operation, however, records of the operation have been destroyed.  A review of the service treatment records reflect that in May 1961, the Veteran was seen for boils on his back, buttocks, and thighs.  He was instructed to use hot soaks.  In light of the service records showing treatment for boils, and the Veteran's contention that he had a cyst removed from his back shortly following service separation, the Board finds that a VA examination and opinion should be obtained as to whether the Veteran has a current residual scar or related manifestations and, if so, whether such was caused or aggravated by his service. 

With regard to the Veteran's claim for service connection for headaches, the Veteran contends that he has suffered from headaches constantly since service.  He contends that he injured his head in service when he was thrown backwards while watching a bomb test.  Service treatment records reflect that on February 1965, the Veteran was hit in the head one week previously and was having headaches and ear aches at periodic intervals.  At the time of injury, the pain was not at the point of impact but in the back of his head.  When the headaches would start, he would have pain over his right eye that would move to the right side of his neck.  There was no evidence of injury to the head.  Post-service treatment records reflect that in April 2004, the Veteran was feeling poorly and had a headache.  He went to the emergency room and it was determined that he might have had a stroke.  In October 2004, he reported that his headaches had resolved.  Records dated from 2001 to 2004 are negative for reports of headaches.  In December 2006, the Veteran was injured in a motor vehicle accident and had pain in the back of his head.  VA treatment records reflect that in May 2011, the Veteran reported having had headaches for 15 years.  His headaches were assessed to possibly be due to his cervical spine disability or occipital neuralgia.   A July 2011 private treatment record reflects the Veteran's report of having steady headaches for 10 years.  In this case, because it is unclear whether the Veteran's headaches were caused or aggravated by his service, to include the report of head injury and headaches in service, a VA examination and opinion should be obtained.

With regard to the claim for service connection for hypertensive heart disease, and hypertension, the Veteran contends that he was diagnosed with hypertension in 1966, one year following service separation.  He has stated that the records of such treatment have been destroyed.  The service treatment records reflect that on March 1961 entrance examination, his blood pressure was 140/86 and that on April 1965 separation examination, his blood pressure was 106/64.  Post-service treatment records begin in 2001, at which time it was noted that the Veteran had an ongoing diagnosis of hypertension.  A January 2002 record stated that the Veteran was being followed for longstanding hypertension that was well-controlled.  The Board notes that under VA regulation, hypertension is defined as diastolic blood pressure predominately 90 or greater, or isolated systolic hypertension is defined as systolic blood pressure predominately 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, DC 7101 (2015).  It is unclear from this evidence whether the Veteran's current hypertension was caused or aggravated by his service, or whether his hypertension or symptoms thereof began in service or within one year following service separation.  Thus, a VA examination and opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess the current severity of his bilateral hearing loss. 

2.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's claimed residual of a pilonidal cyst.  The examiner shoulder answer the following:

a)  Does the Veteran suffer from any current residual or disability resulting from a previous pilonidal cyst, to include a scar?

b)  If so, determine whether it is at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current residual from the previous pilonidal cyst was caused or aggravated by his service, to include the report in his service treatment records showing that in May 1961, the Veteran was seen for boils on his back, buttocks, and thighs, and the Veteran's contentions that he had a pilonidal cyst removed three months following separation from service.

3.  Schedule the Veteran for a VA examination to determine the etiology of his headaches.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale. 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current headaches were caused or aggravated by his service, to include the service records showing that in February 1965, the Veteran was hit in the head one week previously and was having headaches and ear aches at periodic intervals, as well as the post-service treatment records showing headaches and a possible stroke in 2004, headache following a motor vehicle accident in 2006, and his 2011 report to VA physicians of headaches for 10-15 years.

4.  Schedule the Veteran for a VA examination to determine the etiology of his hypertensive heart disease, to include hypertension.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale. 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension/hypertensive heart disease was caused or aggravated by his service, taking into consideration his contention that he was diagnosed with hypertension in 1966, the in-service blood pressure readings, and the remainder of the post-service treatment records?

5.  After completion of the above, the RO should readjudicate the claims.  If any benefit sought is not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


